PER CURIAM.
Affirmed, without prejudice to appellant’s right to refile a rule 3.800(a) motion raising his claim of entitlement to credit for time served, affirmatively stating where in the court file or jail records the information concerning his jail service can be found. Appellant may attach such supporting information to his motion. Phillips v. State, 798 So.2d 796 (Fla. 4th DCA 2001); Acquaotta v. State, 791 So.2d 1251 (Fla. 4th DCA 2001); Skullestad v. State, 790 So.2d 516 (Fla. 4th DCA 2001).
KLEIN, SHAHOOD and TAYLOR, JJ., concur.